Citation Nr: 1611396	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  04-42 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for chronic nonunion, left navicular fracture (minor left wrist), rated 20 percent disabling prior to October 17, 2008, and rated 30 percent disabling effective October 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active military service from January 1972 to January 1992.

The appeal comes before the Board of Veterans' Appeals  (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which confirmed the previously assigned 20 percent rating for service-connected chronic nonunion, left navicular fracture (a left wrist disability).

In April 2005, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ). The VLJ who conducted the hearing is no longer employed by the Board, and the Veteran indicated that he wished to appear before another VLJ. In June 2012, he presented testimony to the undersigned VLJ. Transcripts of both hearings have been associated with the claims file.

The Board remanded the Veteran's claims in February 2007, July 2009, and October 2012 for additional development. A review of the claims folder reflects that the agency of original jurisdiction (AOJ) has complied with the remand instructions by providing the Veteran with a VA medical examination in August 2014 and subsequently issuing a supplemental statement of the case (SSOC).

In September 2015, the Veteran was furnished with a Statement on the Case addressing the disability ratings for a lumbar spine disorder and peripheral neuropathy of the lower extremities.  The claims file does not reflect, however, that he has furnished a VA Form 9 (Appeal to Board of Veterans' Appeals) or other Substantive Appeal documentation so as to perfect his appeal on these claims.  Consequently, these claims are not presently before the Board on appeal.

Finally, subsequent to the most recent September 2015 Supplemental Statement of the Case, additional medical evidence (a VA aid and attendance examination report, and private medical records).  The Board has reviewed these records and finds that they do not include medical documentation relevant to the claim currently on appeal.  Therefore, there is no prejudice to the Veteran resulting from proceeding with this claim at this time, even though the AOJ has not considered the new evidence to date. 


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected chronic nonunion, left navicular fracture (minor left wrist), has not been manifested by favorable or unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for chronic nonunion, left navicular fracture (minor left wrist) prior to October 17, 2008, and in excess of 30 percent as of that date, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5214, 5215 (2015).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2009 and May 2013. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, service treatment records (STRs), and statement in support of the Veteran's claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in August 2014, March 2010, October 2008, and December 2003. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

The claims folder reflects that the Veteran was denied entitlement to an in increase rating in excess of 20 percent in March 2004. The Veteran's left wrist disability was subsequently increased to 30 percent, effective October 17, 2008.

The Veteran's service-connected left wrist has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5214, and 5215

Under Diagnostic Code 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.). When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Diagnostic Code 5003 also allows for evaluation in cases where there is an absence of limitation of motion. With x-ray evidence of involvement of two or more major joins or two or more minor joint groups, a 10 percent evaluation is warranted. With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  

Pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5215. This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.  A 20 percent rating is available when the minor wrist reflects favorable ankylosis with dorsiflexion between 20 degrees to 30 degree. A 30 percent rating is warranted when the minor wrist reflects ankylosis in any position except favorable. Lastly a 40 percent rating for the minor wrist is warranted with unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation. 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to October 17, 2008

As noted above, the Veteran was in receipt of a 20 percent rating for his left wrist disability prior to October 17, 2008. 

The Veteran was afforded a VA medical examination in December 2003 in regard to his claim for an increased rating. The examination report reflects no heat redness, swelling, or effusion bilaterally. Additionally, the examination report noted the Veteran's left wrist with dorsiflexion of 0 to 40 degrees, palmar flexion of 0 to 40 degrees, ulnar deviation of 0 to 10 degrees, and radial deviation of 0 to 5 degrees. Lastly, the examination noted no pain, fatigue, weakness, lack of endurance, incoordination, or ankylosis. 

As the Veteran's left wrist did not reflect ankylosis, a rating in excess of 20 percent prior to October 17, 2008 is not warranted.





From October 17, 2008

In a February 2009 rating decision, the Veteran's left wrist disability was increased to 30 percent disabling effective October 17, 2008, date of VA medical examination.

An October 2008 VA medical examination report reflects the Veteran with no range of motion in his left wrist. However, the examination report further reflects no ankylosis of the joint. Based on the examination findings, the RO increased the Veteran's left wrist disability to 30 percent disabling.

In a July 2009 remand, the Board found the October 17, 2008 VA examination to be inadequate and instructed the RO to obtain another VA medical examination in regard to the Veteran's left wrist.

The Veteran was afforded a VA medical examination in March 2010. The examination report reflects the Veteran's left wrist with dorsiflexion of 0 to 30 degrees, palmar flexion of 0 to 35 degrees, ulnar deviation at 0 degrees, and radial deviation of 0 to 20 degrees. Lastly, the examination noted no objective evidence of pain or ankylosis. 

In an October 2012 remand, the Board instructed the RO to obtain another VA examination in regard to the Veteran's left wrist disability, based on the claim that his left wrist had worsened. 

An August 2014 VA medical examination reflects the Veteran's left wrist with dorsiflexion of 0 to 45 degrees, palmar flexion of 0 to 45 degrees, ulnar deviation ending at 45 degrees, and radial deviation ending at 20 degrees with objective evidence of pain on motion. The examination noted contributing factors of pain, weakness, fatigability, and /or incoordination. Lastly, the examination noted the Veteran was unable to perform repetitive-use testing due to progressive pain on attempt; however, the Veteran's left wrist was found not to have ankylosis.

Based on the above, a rating in excess of 30 percent for the Veteran's left wrist disability is not warranted. The medical evidence does not reflect that the Veteran's left wrist has been manifested by ankylosis, either favorable or unfavorable. As such, an increased rating in not applicable. 

Further considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's left wrist disability are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's left wrist disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations. See 38 C.F.R. § 3.321(b); Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014). That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran is in receipt of TDIU for his service-connected disabilities, to include his left wrist disability. Therefore, the issue of entitlement to TDIU is moot.


ORDER

Entitlement to an increased rating in excess of 20 percent for chronic nonunion, left navicular fracture (minor left wrist) prior to October 17, 2008, and an evaluation in excess of 30 percent as of that date, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


